DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an end part of the long groove where the rotation fulcrum shaft is provided when the outer leg joint is extended is positioned behind the patient, and an end part of the long groove where the rotation fulcrum shaft is provided when the inner leg joint is extended is positioned in the front of the patient of claim 4, “wherein when the outer leg joint and the inner leg joint are extended, a distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes short and a distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes long” of claim 5, “wherein at a stage before an extension of the outer leg joint and the inner leg joint is completed, the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes a shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes a longest” of claim 6, “wherein when it is assumed that a knee joint angle when the outer leg joint and the inner leg joint are extended is 0 degrees and the knee joint angle increases in a positive direction when the outer leg joint and the inner leg joint are flexed, the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes the shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes the longest when the knee joint angle is between 20 degrees and 40 degrees” of claim 7. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:   
The claim presents the limitation “a thigh fixing part that is attached to a thigh of a patient; a shank fixing part that is attached to a shank of the patient”. These limitations recite portions of the human body without using configured to or adapted to language. Examiner recommends amending these features to include configured to/adapted to language.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thigh fixing part”, “a shank fixing part” and “an energizing part” in claims 1 and 10.
In regards to “a thigh fixing part” after consulting Applicant’s specification, no specific details could be found with regards to the structure of “a thigh fixing part”. Thus, this limitation will be given the broadest reasonable interpretation, and any structure of the prior art that fixes to a user’s thigh will be considered to meet this limitation.
In regards to “a shank fixing part” after consulting Applicant’s specification, no specific details could be found with regards to the structure of “a shank fixing part”. Thus, this limitation will be given the broadest reasonable interpretation, and any structure of the prior art that fixes to a user’s shank will be considered to meet this limitation.
In regards to “an energizing part” after consulting Applicant’s specification the structure that corresponds to this claimed structure is a cylindrical body which has stretchability as described on page 22 lines 21-26 of Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 presents the limitation “each of the outer leg joint and the inner leg joint includes an upper arm… and a lower arm”. This limitation is not unclear, however, the claim then recites “the upper arm and the lower arm are coupled to each other by a coupling part” which is unclear due to the fact that each of the outer leg and inner leg joints are defined as having these features. For the purpose of examination, Examiner will interpret the second recitation as “the upper arm of the outer leg joint, the upper arm of the inner leg joint and the lower arm of the outer leg joint, and the lower arm of the inner leg joint are coupled to each other by a respective outer leg joint coupling part and inner leg joint coupling part”. 
	The dependent claims 2, 3, and 9 suffer similarly to claim 1 only reciting “the coupling part, the lower arm, and the upper arm” rendering the claim unclear as to if Applicant is referring to the inner or outer leg joint. For the purpose of examination, Examiner will interpret these limitations similar to that of claim 1.
	Claim 4 presents the limitations “an end part of the long groove where the rotation fulcrum shaft is provided when the outer leg joint is extended is positioned behind the patient” and “an end part of the long groove where the rotation fulcrum shaft is provided when the inner leg joint is extended is positioned in the front of the patient”. These limitations are considered to be unclear due to the fact that first, figure 1 shows both coupling portions (5c and 6c) aligned with the user’s leg/knee (P). Second figure 2 shows the end part of the long groove (11) where the rotation fulcrum shaft (12) is provided, of the outer joint (5c) as being central between front and rear, similarly figure 8 shows the end part of the long groove (21) where the rotation fulcrum shaft (22) is provided, of the inner joint (6c) as also being central between front and rear. Thus it is unclear as to how these end portions can be positioned in front or behind the patient. For the purpose of examination, Examiner will interpret these limitations as “an end part of the long groove where the rotation fulcrum shaft is provided when the outer leg joint is extended is positioned posterior with respect to a second end of the long groove” and “an end part of the long groove where the rotation fulcrum shaft is provided when the inner leg joint is extended is positioned anterior with respect to a second end of the long groove”.
In regards to claim 6, the claim recites “wherein at a stage before an extension of the outer leg joint and the inner leg joint is completed, the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes a shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes a longest”. These limitations are considered to be unclear for multiple reasons. First, Applicant’s specification does not provide a description as to how the spatial distance between the rotation fulcrum shaft and the shank fixing part or thigh fixing part changes with respect to one another, aside from stating “when the knee join is extended in the case in which the knee joint angle is 20 degrees, the distance between the rotation fulcrum shaft 12 and the shank fixing part 9 becomes the shortest and the distance between the rotation fulcrum shaft 22 and the shank fixing part 9 becomes the longest” (see Page 22 lns 6-17). Applicant’s specification does not provide description as to if this shortening/lengthening between the fulcrum shaft and the shank fixing part is accomplished by the specific structure/shape of the long groove, the cam groove, combination of the two, or unspecified structure. Further when consulting Applicant’s drawings, not only do the figures not depict the shank fixing part in figures 2-13 that would show the claimed shortening/lengthening between respective fulcrum shafts and shank fixing parts, but when looking at figures 2 and 4 (which depict the fulcrum shaft 12 in relation to 5b at a full extension of 5b and a stage before full extension of 5b), and figures 8 and 10 (which depict the fulcrum shaft 22 in relation to 6b at a full extension of 6b and a stage before full extension of 6b), no clear differences can be seen with respect to the fulcrum shaft and its position along the long groove. Thus with respect to the drawings it is unclear (due to the position of the fulcrum shafts within long grooves as seen in the drawings) if a position of the fulcrum shafts are actually closer to/further from a shank fixing portion at a fully extended or a stage before full extension of the user’s leg. For the purpose of examination, Examiner will interpret this limitation as best understood, in which if the prior art discloses similar structures which function similar to that of Applicant’s claimed invention, the prior art will be considered to meet the claimed limitations.
In regards to claim 7, the claim recites “the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes the shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes the longest when the knee joint angle is between 20 degrees and 40 degrees.”. These limitations are considered to be unclear for multiple reasons. First, Applicant’s specification does not provide a description as to how the spatial distance between the rotation fulcrum shaft and the shank fixing part or thigh fixing part changes with respect to one another, aside from stating “when the knee join is extended in the case in which the knee joint angle is 20 degrees, the distance between the rotation fulcrum shaft 12 and the shank fixing part 9 becomes the shortest and the distance between the rotation fulcrum shaft 22 and the shank fixing part 9 becomes the longest” (see Page 22 lns 6-17). Applicant’s specification does not provide description as to if this shortening/lengthening between the fulcrum shaft and the shank fixing part is accomplished by the specific structure/shape of the long groove, the cam groove, combination of the two, or unspecified structure. Further when consulting Applicant’s drawings, not only do the figures not depict the shank fixing part in figures 2-13 that would show the claimed shortening/lengthening between respective fulcrum shafts and shank fixing parts, but when looking at figures 2 and 4 (which depict the fulcrum shaft 12 in relation to 5b at a full extension of 5b and a stage before full extension of 5b), and figures 8 and 10 (which depict the fulcrum shaft 22 in relation to 6b at a full extension of 6b and a stage before full extension of 6b), no clear differences can be seen with respect to the fulcrum shaft and its position along the long groove. Thus with respect to the drawings it is unclear (due to the position of the fulcrum shafts within long grooves as seen in the drawings) if a position of the fulcrum shafts are actually closer to/further from a shank fixing portion at a fully extended or a stage of 20 to 40 degrees of flexion of the user’s leg. For the purpose of examination, Examiner will interpret this limitation as best understood, in which if the prior art discloses similar structures which function similar to that of Applicant’s claimed invention, the prior art will be considered to meet the claimed limitations.
	Claims 5, 8, and 10-11 are rejected under 35 U.S.C. 112(b) due to their dependency from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 2013/0289458 A1) (hereinafter Okada).
In regards to claim 1, Okada discloses a knee brace (S1; see [0141]; see figure 1) for a knee osteoarthritis patient (see [0141]), the knee brace (S1) comprising: 
a thigh fixing part (10; see [0141]; see figure 1) that is attached to a thigh of a patient (see [0141]); 
a shank fixing part (20; see [0141]; see figure 1) that is attached to a shank of the patient (see [0141]); 
an outer leg joint (30; see [0141]; see figure 1) that couples the thigh fixing part (10) with the shank fixing part (20; see figure 1), is arranged in an outer leg side of a knee joint of the patient (see [0141]), and can be flexed (see figure 9); and 
an inner leg joint (50; see [0141]; see figure 1) that couples the thigh fixing part (10) with the shank fixing part (20), is arranged in an inner leg side of the knee joint of the patient (see figure 1), and can be flexed (see figure 9), wherein 
each of the outer leg joint (30) and the inner leg joint (50) includes an upper arm (31, 51; see [0148] and [0158]; see figure 1) that is provided along a side part of the thigh (see figure 7) and a lower arm (35, 55; see [0145] and [0157]; see figure 1) that is provided along a side part of the shank (see figure 7), 
the upper arm (31, 51) and the lower arm (35, 55) are coupled to each other by a coupling part (as indicated by A in annotated figure 1 below) that is provided in a side part of the knee joint, and 
the lower arm (35) of the outer leg joint (30) is configured to be moved forward relative to the lower arm (55) of the inner leg joint (50) when the outer leg joint (30) and the inner leg joint (50) are extended (see figure 9c that when 30 and 50 are extended, 35 is moved as close to the front as possible (as evidenced by the position of 41) with respect to 55, (as compared with 9a where 41 is as far back as it can go) and thus, 35 is construed to be configured to move forward relative to 55).

    PNG
    media_image1.png
    405
    560
    media_image1.png
    Greyscale

In regards to claim 2, Okada discloses the invention as discussed above.
Okada further discloses wherein each coupling part (A) comprises: 
a cam groove (34, 54; see [0146], [0159]; see figure 2) provided in the upper arm (31, 51; see figure 2 that 34 and 54 are provided in 31 and 51 respectively); 
a long groove (37, 57; see [0152], [0169]; see figure 2) provided in the lower arm (35, 55; see figure 2 that 37, and 57 are provided in 35, and 55 respectively); 
a rotation fulcrum shaft (42, 59; see [0156], [0165]; see figure 2) that is provided in the upper arm (31, 51) or the lower arm (35, 55) and is slid in the long groove (37, 57; see figure 2 that 42 and 59 are provided in 33 and 53 of 31 and 51 respectively, further see that they are intended to be slid in 37, 57); and 
a cam shaft (39, 62; see [0156], [0161]; see figure 2) that is provided in the lower arm (35, 55) or the upper arm (31, 51) and is slid in the cam groove (34, 54; see figure 2 that 39 and 62 are provided in 36 and 56 of 35 and 55 respectively, further see that they are intended to be slid in 34 and 54), and 
when the patient flexes the knee joint (See figure 9), the lower arm (35, 55) is configured to be rotated (see figure 9) with respect to the upper arm (31, 51) along with the rotation fulcrum shaft (42, 59) sliding in the long groove (37, 57; see figure 9) and the cam shaft (39, 62) sliding in the cam groove (34, 54; see figure 9).
In regards to claim 3, Okada discloses the invention as discussed above.
Okada further discloses wherein the cam groove (34, 54) is provided in the upper arm (31, 51; see figure 2), 
the long groove (37, 57) is provided in the lower arm (35, 55; see figure 2), 
the rotation fulcrum shaft (42, 59)  is provided in the upper arm (31, 51; see figure 2 that 42, and 59 are provided in 33 and 53 of 31 and 51 respectively), and 
the cam shaft (39, 62) is provided in the lower arm (35, 55; see figure 2 that 39 and 62 are provided in 36 and 56 of 35 and 55 respectively).
In regards to claim 5, Okada discloses the invention as discussed above.
Okada further discloses wherein when the outer leg joint (30) and the inner leg joint (50) are extended (see figure 9c), a distance from the rotation fulcrum shaft (42) of the outer leg joint (30) to the thigh fixing part (10) or the shank fixing part (20) becomes short (see figure 9a-c that as 30 extends, the end of 35 is lifted, as such the distance between 42 and 20 becomes shorter) and a distance from the rotation fulcrum shaft (59) of the inner leg joint (50) to the thigh fixing part (10) or the shank fixing part (20) becomes long (see figure 9a-c that as 50 extends, the end of 55 is pushed away, as such the distance between 59 and 20 becomes long).
In regards to claim 6, Okada discloses the invention as discussed above.
Okada does not explicitly disclose wherein at a stage before an extension of the outer leg joint and the inner leg joint is completed, the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes a shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes a longest. However, Okada discloses a similar engagement between an upper arm (31, 51) and a lower arm (35, 55) comprising a similar inner and outer joint (30, 50) comprising similar rotation fulcrum shaft (42, 59) and long groove engagement (37, 57), as well as a similar cam groove (34, 54) and cam shaft engagement (39, 62), wherein the long groove (37, 57) and cam groove (34, 54) are similar in shape, orientation, and size, and the engagement between said grooves and shafts are similar in functionality to Applicant’s own invention. Thus due to the similarities between Applicant’s own invention, and the disclosure of the Okada, in as much as Applicant’s device functions in this way that “wherein at a stage before an extension of the outer leg joint and the inner leg joint is completed, the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes a shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes a longest”, Okada functions in a similar way due to these similar structures. As such Okada is construed to meet the claimed limitations as discussed.
In regards to claim 7, Okada discloses the invention as discussed above.
Okada does not explicitly disclose wherein when it is assumed that a knee joint angle when the outer leg joint and the inner leg joint are extended is 0 degrees and the knee joint angle increases in a positive direction when the outer leg joint and the inner leg joint are flexed, 
the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes the shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes the longest when the knee joint angle is between 20 degrees and 40 degrees. However, Okada discloses a similar engagement between an upper arm (31, 51) and a lower arm (35, 55) comprising a similar inner and outer joint (30, 50) comprising similar rotation fulcrum shaft (42, 59) and long groove engagement (37, 57), as well as a similar cam groove (34, 54) and cam shaft engagement (39, 62), wherein the long groove (37, 57) and cam groove (34, 54) are similar in shape, orientation, and size, and the engagement between said grooves and shafts are similar in functionality to Applicant’s own invention. Thus due to the similarities between Applicant’s own invention, and the disclosure of the Okada, in as much as Applicant’s device functions in this way that “the distance from the rotation fulcrum shaft of the outer leg joint to the thigh fixing part or the shank fixing part becomes the shortest and the distance from the rotation fulcrum shaft of the inner leg joint to the thigh fixing part or the shank fixing part becomes the longest when the knee joint angle is between 20 degrees and 40 degrees”, Okada functions in a similar way due to these similar structures. As such Okada is construed to meet the claimed limitations as discussed.
In regards to claim 8, Okada discloses the invention as discussed above.
Okada does not explicitly disclose wherein the knee brace is configured so that an extended state of the knee joint is not released by a ground reaction force when a diseased leg to which the knee brace is attached contacts the ground. However, it can clearly be seen in Okada figure 9, that the knee brace (S1), comprises a cam groove (37) of the outer leg joint (30) which is inclined in such a way that it goes downward toward an end part of the cam groove (37) on the extending side (see annotated figure 9b-c below) similar to Applicant’s own invention, further Applicant’s specification [Page 5 lns 3-18] states that in order for an extended state of the knee joint is not released by a ground reaction force when a diseased leg to which the knee brace is attached contacts the ground is accomplished via “when the knee joint is in an extended state may be orthogonal to a longitudinal direction of the upper arm, or the area of the cam groove of the outer leg joint may be inclined in such a way that it goes downward toward an end part of the cam groove on the extending side, or the area of the cam groove of the inner leg joint may be inclined in such a way that it goes upward toward the end part of the cam groove on the extending side”. Therefore due to the similar configuration of Okada’s cam groove going downward towards an end part of the cam groove on the extending side, Okada’s knee brace is construed to be configured to meet the claimed limitations of claim 8. .

    PNG
    media_image2.png
    426
    589
    media_image2.png
    Greyscale

	
In regards to claim 9, Okada discloses the invention as discussed above.
Okada further discloses wherein each coupling part (A)comprises: 
a cam groove (34, 54; see [0146], [0159]; see figure 2) provided in the upper arm (31, 51) or the lower arm (35, 55; see figure 2 that 34 and 54 are provided in 31 and 51 respectively); 
a long groove (37, 57; see [0152], [0169]; see figure 2) provided in the lower arm (35, 55) or the upper arm (31, 51; see figure 2 that 37, and 57 are provided in 35, and 55 respectively); 
a rotation fulcrum shaft (42, 59; see [0156], [0165]; see figure 2) that is provided in the upper arm (31, 51) or the lower arm (35, 55) and is slid in the long groove (37, 57; see figure 2 that 42, and 59 are provided in 33 and 53 of 31 and 51 respectively, further see that they are intended to be slid in 37, 57); and 
a cam shaft (39, 62; see [0156], [0161]; see figure 2) that is provided in the lower arm (35, 55) or the upper arm (31, 51) and is slid in the cam groove (34, 54; see figure 2 that 39 and 62 are provided in 36 and 56 of 35 and 55 respectively, further see that they are intended to be slid in 34 and 54), wherein
when the patient flexes the knee joint (See figures 6, and 9a-c), the lower arm (35, 55) is configured to be rotated (see figure 6 with respect to the upper arm (31, 51) along with the rotation fulcrum shaft (42, 59) sliding in the long groove (37, 57; see figure 9) and the cam shaft (39, 62) sliding in the cam groove (34, 54; see figure 9), and
an area of the cam groove (34, 54) where the cam shaft (39, 62) is positioned when the knee joint is in an extended state is orthogonal to a longitudinal direction of the upper arm (31, 51; see figure 9c that 37, and 57 are both positioned orthogonal to a longitudinal direction of 31 and 51 respectively).
In regards to claim 11, Okada discloses the invention as discussed above.
Okada further discloses a leg brace comprising the knee brace according to Claim 1 (see discussion above; further since S1 is applied to a user’s leg and knee, S1 is construed to be a leg brace).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0289458 A1) (hereinafter Okada).
In regards to claim 4, Okada discloses the invention as discussed above.
Okada further discloses disclose wherein the long groove (37) of the lower arm (35) of the outer leg joint (30) is inclined with respect to a longitudinal direction of the lower arm (35; see annotated figure 9c below), and 
the long groove (57) of the lower arm (55) of the inner leg joint (50) is inclined with respect to the longitudinal direction of the lower arm (55; see annotated figure 9c below).

    PNG
    media_image3.png
    929
    667
    media_image3.png
    Greyscale
 
Okada does not disclose an end part of the long groove where the rotation fulcrum shaft is provided when the outer leg joint is extended is positioned behind the patient (see 112b interpretation above), and 
the end part of the long groove where the rotation fulcrum shaft is provided when the inner leg joint is extended is positioned in the front of the patient (see 112b interpretation above) but Okada instead discloses an orientation of the long groove (37) of the outer leg joint (30) has an end point anterior to a second end point of the long groove (37; see figure 2 and 9c) and a long groove (57) of the inner leg joint (50) has an end point posterior to a second end point of the long groove (57; see figure 2 and 9c). 
However, Okada teaches a second embodiment (see figure 12) wherein the knee brace (S1) has a reverse configuration (30x, 50x) of inner and outer joints (30, 50) and therefore reverse configurations (37x and 57x) of long grooves (37, 57; see [0207]-[0210]); wherein an end part of the long groove (57x) where the rotation fulcrum shaft (39) is provided when the outer leg joint (50x) is extended is positioned behind the patient (see 112b interpretation above; see annotated figure 12 below), and 
the end part of the long groove (37x) where the rotation fulcrum shaft (62) is provided when the inner leg joint (30x) is extended is positioned in the front of the patient (see 112b interpretation above; see annotated figure 12 below) for the purpose correcting a knock-knee condition of a patient (see [0210]).

    PNG
    media_image4.png
    820
    811
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the knee brace as disclosed by the first embodiment of Okada by reversing the configuration of the knee brace as taught by the second embodiment in order to have provided an improved knee brace that would add the benefit of correcting a knock-knee condition of a patient (see [0210]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0289458 A1) (hereinafter Okada) in view of Best et al. (US 2019/0091055 A1) (hereinafter Best).
In regards to claim 10, Okada discloses the invention as discussed above.
Okada does not disclose an energizing part that energizes the outer leg joint and the inner leg joint in such a way that they approach each other.
However, Best teaches an analogous knee brace (100; see [0055]; see figure 2) comprising an analogous outer leg joint (260; see [0060]; see figure 3) and an analogous inner leg joint (250; see [0060]; see figure 3); further comprising an energizing part (500; see [0103]; see figure 20) that energizes the outer leg joint (260) and the inner leg joint (250) in such a way that they approach each other (see [0104] in reference to 526 and 528 being formed from elastic material, and [0105] in reference to 500 also being formed from materials that are elastic and stretchable; see figure 23 that 500 is intended to be wrapped over the knee brace which is the requirement in addition to stretchability (elasticity) for the energizing part as disclosed by Applicant’s own specification [Page 22 ln 21-26]) for the purpose of providing a more customized fit and preventing the knee brace from moving relative to the user’s leg when worn (see [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knee brace as disclosed by Okada by including the sleeve which inverts and wraps over the knee brace as taught by Best in order to have provided an improved knee brace that would add the benefit of providing a more customized fit and preventing the knee brace from moving relative to the user’s leg when worn (see [0109]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Postelmans (US 5,611,774) which discloses an analogous knee brace (knee support; see [Col 2 ln 45-62]; see figure 10) comprising an inner and outer leg joint (see figures 2-9) wherein the outer leg and inner leg joint comprises an upper am (7, 19; see [Col 5 ln 50-67]; see figure 10) comprising a similar set of grooves (4, 10, 16, and 22; see [Col 5 ln 31-67]; see figure 10) and shafts (5, 11, 17, 23; see [Col 5 ln 31-67]; see figures [2-9]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        


/ERIN DEERY/Primary Examiner, Art Unit 3754